Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in concert with amendments filed 2/9/22 are persuasive. The prior art does not reasonably teach a system, method, etc. operable to utilize machine learning with respect to sound collected by a sound collecting unit an acoustic sensor, microphone, etc., said sound comprising a result of a laser processing head operating on a workpiece, wherein the collected sound is evaluated, classified, etc. and generates an evaluation result, said evaluation result operative to reposition the sound collecting unit with respect to the processing head; said processing head and sound collecting unit separately positionable in such a way that the sound collecting unit may be repositioned with respect to the processing head based on determined acoustic parameters of the processing head operations on the workpiece and the positions, parameters, etc. of the sound collecting unit are optimized based on machine learning. In this way a machine learning model operative in concert with a mounting position evaluation unit, module, etc. determines necessary changes to the position of the sound collecting unit on the basis of sound measured by the sound collecting unit while a workpiece is subjected to laser processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654